WOODWARD, District Judge.
The Court is overruling the motion of the defendant to require the plaintiff to file a more definite statement.
Without going into the details of the request, it is sufficient to say that the particulars requested go to matters of evidence and not to matters of pleading. Under the new rules of Civil Procedure, 28 U.S.C.A. following section 723c, it is contemplated that the pleadings of both parties shall be simple and concise or, in the language of the rule, shall be “short and plain.” Rule 8. A bill of particulars, when filed, becomes a part of the pleadings. Rule 12(e). To grant bills of particulars, except when absolutely necessary for the preparation of the answer, would tend to great prolixity of pleading. Ample provision is made by other rules for the investigation of the merits of the case and for the details upon which the complaint is made by means of discovery.